      Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       X

UNITED STATES OF AMERICA,                    93 Cr. 180 (LAK)
                                             16 Cv. 4346 (LAK)
          - v -

NIDAL AYYAD,

                     Defendant.

                                       X
                                       X

UNITED STATES OF AMERICA,                    93 Cr. 180 (LAK)
                                             16 Cv. 5031 (LAK)
          - v -

AHMAD MOHAMMAD AJAJ,

                       Defendant.

                                       X
                                       X

UNITED STATES OF AMERICA,                    93 Cr. 180 (LAK)
                                             16 Cv. 5184 (LAK)
          - v -

MOHAMMAD A. SALAMEH,

                       Defendant.

                                       X
                                       X

UNITED STATES OF AMERICA,                    93 Cr. 180 (LAK)
                                             16 Cv. 5686 (LAK)
          - v -

EYAD ISMOIL,

                       Defendant.

                                       X
          Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 2 of 8




      SENTENCING MEMORANDUM IN SUPPORT OF MOVANTS




                                Federal Defenders of New York, Inc.
                                Attorney for Defendants
                                     MOHAMMAD A. SALAMEH,
                                     NIDAL AYYAD,
                                     AHMAD MOHAMMAD AJAJ
                                5 2 Duane Street - 10th Floor
                                New York, New York 10007
                                Tel. : (212) 417-8742

PHILIP L. WEINSTEIN,
ROBERT M. BAUM,
 Of Counsel



TO:   GEOFFREY S. BERMAN, ESQ.
      United States Attorney
      Southern District of New York
      One St. Andrew's Plaza
      New York, New York 10007

Attn. :      RYAN B. FINKEL,
             ELINOR TARLOW,
             JULIANA N. MURRAY,
             DANIEL H. WOLF, ESQS.
              Assistants United States Attorney
              Southern District of New York
                     Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 3 of 8
                                                                                         Southern District
Federal Defenders                                         52 Duane Street-10th Floor, New  York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                    Southern District of New York
David E. Patton                                                                         Jennifer L. Brown
Executive Director                                                                       Attorney-in-Charge



                                                January 27, 2020



       BY ECF & HAND DELIVERY

       Honorable Lewis A. Kaplan
       United States District Judge
       Southern District of New York
       5 00 Pearl Street, Room 2240
       New York, New York 10007

                Re:     United States v. Mohammad A. Salameh et al.
                        93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)

       Dear Judge Kaplan:

             Since the government conceded that the predicate for the
       9 24(c) conviction in Count Ten is not a crime of violence, our
       argument is limited to Count Nine's 924(c) conviction. As
       alleged in the indictment, the predicate crime of violence is
       assault in violation of 18 U.S.C. § 111. In Count Nine, it was
       charged "the defendant did use and carry an improvised explosive
       device during and in relation to Count Eight in this
       Indictment." Count Eight charged ". . . the defendants did cause
       an explosion at the World Trade Center complex by use of an
       improvised explosive device, the force of which explosion
       injured three Special Agents with the United States Secret
       Service."

             In its submission the government argues that petitioners
        were convicted of 18 U.S.C. § 111(b) and Section 111(b) is
        categorically a crime of violence. But, conspiracy is not a
        crime of violence and pursuant to the court's charge the jury
        was invited to find a violation of Section 924(c) based on the
        conspiracy alleged in Count One.

                In its instruction the court charged as follows:
       Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 4 of 8
Honorable Lewis A. Kaplan                          January 27, 2020
United States District Judge                       Page 2
Southern District of New York

    Re:   United States v. Mohammad A. Salameh et al.
          93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)




          In light of my instructions you [SIC] find
      beyond a reasonable doubt that a defendant was a
      member of the conspiracy charged in Count One and,
      thus, guilty on the conspiracy count, then you may
      also, but you are not required, to find him guilty
      o f any or all of the substantive crimes charged in
      Counts Two through Six and Counts Eight through Ten
      providing you find the following elements beyond a
      reasonable doubt.
           First, the crime charged in the substantive
      count, that is, Counts Two through Six and Counts
      Eight through Ten was, in fact, committed.
           Second, that the person or persons you find
      actually committed the crime were members of the
      conspiracy you found to have existed.
           Third, that the substantive crime was committed
      pursuant to the common plan and understanding you
      f ound to exist among the conspirators.
           Fourth, that the defendant was a member of the
      conspiracy at the time the substantive crime was
      c ommitted.
           And, fifth, that the defendant could have
      reasonably foreseen the substantive crime committed
      by his co-conspirators.
           If you find all five of these elements to exist
      beyond a reasonable doubt, then you may find the
      defendant guilty of the substantive crime charged
      against him, even though he did not personally
      participate in the acts constituting the crime or
      did not have actual knowledge of it. The reason for
       this rule is simply that a co-conspirator is deemed
       to be the agent of all the other co-conspirators.
       Therefore, all of the co-conspirators must bear
       criminal responsibility for the commission of the
       substantive crime.
           If, however, you are not satisfied as to the
       existence of any of these five elements, then you
      may not find the defendant guilty of the substantive
       crime unless the government proves beyond a
      reasonable doubt that the defendant personally
       Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 5 of 8
Honorable Lewis A. Kaplan                           January 27, 2020
United States District Judge                        Page 3
Southern District of New York

     Re:    United States v. Mohammad A. Salameh et al.
            93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)


      c ommitted or aided and abetted the commission of the
      substantive crime charged.

Exhibit A, p.9174-75. 1 Thus, the jury was told that it could find
Salameh, Ajaj and Ayyad guilty of committing a crime of violence
if they were guilty of conspiracy as charged in Count One. Under
United States v. Davis, 139 S.Ct. 2319 (2019) and United States
v , Barrett, 937 F.3d 126 (2d Cir. 2019) a conviction under
Section 924(c) based on a conspiracy to commit a crime of
violence is invalid.

       Section 924(c) (1) (A) (i) proscribes using or carrying a
f irearm during and in relation to a crime of violence. 18 U.S.C.
§ 924(c) (3) defines a crime of violence as a felony offense
that:

     (A)    Has an element the use, attempted use, or threatened
            use of physical force against the person or property
            o f another, or
     ( B)   . . . by its nature, involves a substantial risk that
            physical force against the person or property of
            another may be used in the course of committing the
            o ffense.

      In Davis, the Supreme Court held that § 924(c) (3) (B) 's
r esidual clause is void by vagueness. 139 S.Ct. at 2336. The
commission of a predicate crime of violence is an element of a §
9 24(c) offense. United States v. Rodriguez -Moreno, 526 U.S. 275,
2 80 (1999) . Consequently, petitioner's § 924(c) convictions and
sentences remain valid only is the record establishes that he
necessarily used or carried a firearm in connection with an
o ffense that satisfies § 924(c) (3) (A) 's force clause. The record
does not allow that determination here.

     To determine whether an offense meets § 924(c) (3) (A) 's
definition, this Court applies the categorical approach. United

' The entire charge is contained in Exhibit A; defendant Eyad
Ismoil does not have counsel. We did not represent him and he
was convicted following a separate trial. The government has
been unable to obtain the jury instructions in that case. Gov't
memorandum, p.3, n.4.
       Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 6 of 8
Honorable Lewis A. Kaplan                           January 27, 2020
United States District Judge                        Page 4
Southern District of New York

     Re:   United States v. Mohammad A. Salameh et al.
           93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)


S tates v. Hill, 890 F.3d 51, 55 (2d Cir. 2018) . The categorical
approach looks "only to the statutory definitions of the prior
o ffenses, and not to the particular facts underlying those
convictions." Taylor v. United States, 495 U.S. 575, 600 (1990) .
See also United States v. Acosta, 470 F.3d 132, 135 (2d Cir.
2 006) (per curiam) ("[W]e focus on the intrinsic nature of the
o ffense rather than on the circumstances of the particular
crime.") This Court "cannot go behind the offense as it was
charged to reach [its] own determination as to whether the
underlying facts qualify the offense as . . . a crime of
violence." Hill, 890 F.3d at 55-56 (quoting Ming lam Sui v. INS,
2 50 F.3d 105, 117-18 (2d Cir. 2001) ) .

     In evaluating the offense's elements, this Court considers
only "the minimum criminal conduct necessary for conviction."
Id. at 55 (quoting Acosta, 470 F.3d at 135) . This Court "must
presume that the conviction 'rested upon [nothing] more than the
least of th[e] acts criminalized, ' and then determine whether
even those acts are encompassed by the generic federal offense."
Moncrieffe v. Holder, 569 U.S. 184, 190-91 (2013) (quoting
Johnson v. United States, 559 U.S. 133, 137 (2010) ) .

       As discussed, § 924(c) (3) (A) 's force clause requires the
intentional use, attempted use, or threatened use of physical
f orce. But under the Pinkerton rule (theory of co-conspirator
liability under Pinkerton v. United States, 328 U.S. 640
 ( 1946) ) , the instruction given in this case, to convict
petitioner of Section 111 assault, the jury was not required to
make such a finding. The jury did not have to find that
petitioner committed the assault. Rather, it was enough for the
 jury to find that petitioner was a member of a conspiracy whose
o ther members committed the assault. Those findings suffice to
establish criminal liability for the substantive offense, but
not for § 924(c) (3) (A) .

     Under Pinkerton, once a conspiracy has been established,
the criminal liability of its members "extends to all acts of
wrongdoing occurring during the course of and in furtherance of
the conspiracy." United States v. Bryser, 954 F.2d 79, 88 (2d
Cir. 1992) . In this case, the court's charge instructed the jury
that it may "find a defendant guilty on a substantive count
without specific evidence that he committed the act charged if
       Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 7 of 8
Honorable Lewis A. Kaplan                           January 27, 2020
United States District Judge                        Page 5
Southern District of New York

     Re:   United States v. Mohammad A. Salameh et al.
           93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)


it is clear that the offense had been committed, that it had
been committed in furtherance of an unlawful conspiracy, and
that the defendant was a member of the conspiracy." United
S tates v. Miley, 513 F.2d 1191, 1208 (2d Cir. 1975) . But the co-
conspirators' conduct for which the defendant is held liable
"need not be (and often is not) a feature of the conspiratorial
plan or agreement." United States v. Capanelli, 479 F.3d 163,
167 (2d Cir. 2007) .

      Under the minimum-conduct rule, all that was necessary for
petitioners' assault convictions was a jury finding that they
were part of a conspiracy, and that others in the conspiracy
c ommitted a reasonably foreseeable assault. That offense does
not have as an element petitioner's intentional use, attempted
use, or threatened use of force, and consequently does not
satisfy § 924(c) (3) (A) .

      Conspiracy to assault with a dangerous weapon does not
satisfy Section 924(c) (3) (A) force clause because conspiracy to
c ommit a crime of violence requires only an agreement. It does
not by its terms require the use, attempted use or threatened
use of physical force. See United States v, Barrett, 937 F.3d
126 (2d Cir. 2019) (finding that Conspiracy to Commit a Hobbs
Act Robbery is not a crime of violence) ; (United States v,
Carcamo, 219 WL 3302360 (9th Cir. 2019) (reversing a RICO
conspiracy pursuant to Davis) . Based on Barrett, under the
elements clause a conspiracy to commit an assault is not
categorically a crime of violence. In this case the court
permitted the jury to find a conspiracy to commit an assault to
provide a predicate for a Section 924(c) conviction and
sentence. For that reason the Count Nine conviction must be
vacated, in addition to the Count Ten convictions, and
petitioners should be resentenced.
         Case 1:16-cv-04346-LAK Document 12 Filed 01/27/20 Page 8 of 8
Honorable Lewis A. Kaplan                             January 27, 2020
United States District Judge                          Page 6
Southern District of New York

      Re:   United States v. Mohammad A. Salameh et al.
            93 Cr. 180 (LAK); 16 Cv. 4346 (LAK)




                                          Respectfully,




                                               / s/
                                          PHILIP L. WEINSTEIN,
                                          ROBERT M. BAUM
                                          Assistants Federal Defender



PLW/ec



cc:   Ryan B. Finkel,
      Elinor Tarlow,
      Juliana N. Murray,
      Daniel H. Wolf, Esqs.
      Assistants United States Attorney
      Southern District of New York
